Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Applicant’s Amendment and Remarks filed on March 9, 2022 regarding Application No. 16/205094 originally filed on November 29, 2018.
Claims 10, 15 and 19 were amended.
Claims 1-20 are pending for consideration.

	Response to Remarks and Amendments
Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
Regarding rejection of claim 1 under Bogin/Hillier/Oner the applicant argues that the Oner fails to teach the particular limitation of "the first aggregate command comprising: a read address corresponding to the first read address and the second read address; and a write address corresponding to the first write address and the second write address" [Remarks p.11, 1st paragraph]. The examiner respectfully disagrees.
In particular the applicant states that:
“The Office also directs the Applicant to steps 510 and 520 of Hillier. However, paragraph [0125] of Oner discloses that the address of the cache line being written to
 by the RMW command is stored in an RMW register. This is not the same as, or comparable, to the aggregate command st paragraph].
 It is clear from the above quotation that the applicant is disregarding the combination and focusing on the single reference. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination clearly teaches the claim invention as a whole; as shown in the prior art rejection section of this office action.
Regarding the limitation of "the first aggregate command comprising: a read address corresponding to the first read address and the second read address; and a write address corresponding to the first write address and the second write address"; the applicant further states that “In contrast, claim 1 dispatches the aggregate command for execution” [Remarks p.11-12, spanning paragraph]. However the particular limitation is not directed to the dispatching of commands and, therefore, it’s is not clear how the applicant discussion on highlighted paragraph refers to the particular limitation. As such, applicant’s arguments have been fully considered and found not persuasive.
Regarding rejection of claim 2 under Bogin/Hillier/Oner the applicant argues that the Oner fails to teach the claim’s “additional novel features” [Remarks p.12, 1st paragraph]. The examiner respectfully disagrees. Claim 2 is directed to storing a command in the buffer if the addresses do not match; Bogin explicitly discloses that if the do not lie within the same cache line boundary (i.e. “the same as, or comparable to, the condition that the first command and the second command” not having matching addresses), the previous write request is evicted out of the upper command buffer and the new request is moved from the lower command buffer to the upper command buffer. Thus, and in light of the interpretation given to the prior art by the applicant, the combination clearly teach the particular limitation of claim 2.
Regarding rejection of claim 9 under Bogin/Hillier/Oner the applicant argues that “paragraph [0044] of Bogin refers to attributes of requests being the same, which is not the same as, or comparable to, a first command and a second command having a dependency existing between them as required by claim 9” [Remarks p.12, 1st paragraph]. The examiner respectfully disagrees.
Claim 9 recites “dependency exists between the first command and the second command”; it is not clear how the applicant is interpreting the ‘dependencies between commands and the remarks provides no further clarification on said interpretation. Broadly and reasonably speaking ‘dependencies’ between commands can be any feature between the commands and the applicant hasn’t provided any evidence that exclude Bogin’s command attributes; or any evidence that show the interpretation of the examiner to be unreasonably broad. As such, applicant’s arguments have been fully considered and found not persuasive.
Regarding rejection of claims 5 and 13 the applicant argues that “Haghighi is silent with respect to a first offset indicated in a first command and a second offset indicated in a second command that are used to identify a first and second portion of a cache line 
While Haghighi does not use the word ‘offset’, Haghighi explicitly discloses “wherein each deferred request stored in the memory 102 may indicate an address that points to a portion of the data memory 100 that is associated with the request (c5 L10-40”. From Haghighi disclosure any person of ordinary skill in the art would reasonably conclude that said address associated with the request pointing to a portion of the memory is analogous to an offset; and the applicant hasn’t provided any evidence that shows to contrary. Hence, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogin (US 2002/0087801) in view of Hillier (US 2006/0090044); and further in view of Oner (US 2005/0078696).
1, Bogin teaches a method comprising:
receiving a command stream including a first command including at least one first write address for data that is written by the first command [first write request; ¶0041];
comparing the at least one first write address to at least one second write address of a second command stored in a buffer [the write combining logic 210 examines the write requests in the upper and lower command buffers to determine if they are combinable; ¶0039]; and
combining the first and second commands to form a first aggregate command in response to the at least one first write address matching the second write address [if the write requests are combinable, they are combined and loaded in the upper command buffer 208 (¶0039); wherein 520, the address of the second write request (adds) loaded in the lower command buffer is compared with the address of the first write request loaded in the upper command buffer incremented by the length of the first write request (addf+leni) (¶0042)].
Bogin, however, does not explicitly teach the first command including at least one first read address for data read by the first command; and the at least one second read address of the second command; and wherein the first aggregate command is to be subsequently executed; and dispatching the first aggregate command for execution.
Hillier, when addressing the issues of processing access commands on memories, discloses a command including at least one read address for data read and a write address for data that is written by the command [a memory command known as to be subsequently executed [¶0036]; and dispatching the first aggregate command for execution [dispatching portions of the RMW commands to the read and write queues for execution; ¶0029-40].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bogin to further consider the industry standard RMW commands as disclosed in Hillier. The combination would have be obvious because a person of ordinary skill in the art would know to combine prior art elements according to known methods (i.e. further including the RWM commands) to yield predictable results.
Bogin/Hiller, however, does not explicitly teach the first aggregate command comprising: a read address corresponding to the first read address and the second read address; and a write address corresponding to the first write address and the second write address. 
On the one hand, Hillier discloses that in some systems the RMWs are simply stores that are less than a full cacheline in size, so the full cache line of data must be read before being combined with the RMW data and then written back into memory [¶0024]. Hillier further discloses that, when combining RMW commands on the RMW queue the 
On the other hand, Oner discloses that an RMW command is issued by storing the address for the cache line being written to in the RWM register 91, where it must be maintained for the subsequent data write operation to the address; wherein the stored RMW address is passed by the address multiplexer 92 (which also receives write invalidate addresses and read request addresses) to an address register 93 that is coupled to the bus 130 [¶0125]. Thus, Oner teaches the first aggregate command comprising: a read address corresponding to the first read address and the second read address [the address of the cache line that is read; ¶0125]; and a write address corresponding to the first write address and the second write address [the address of the cache line that is written; ¶0125].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use cache line addresses for the RMW commands on Bogin/Hillier as disclosed in Oner. The combination would have be obvious because a person of ordinary skill in the art would know to use a known technique (using cache line addresses) to improve similar devices in the same way.
Regarding claim 2, Bogin/Hillier/Oner teach the method of claim 1, wherein receiving the first command comprises storing the first command in the buffer in response to the at least one first read address not matching the at least one second read address or the first write address not matching the second write address [the .
Regarding claim 3, Bogin/Hillier/Oner teach the method of claim 2, further comprising: storing the first aggregate command in the buffer in response to the at least one first read address matching the at least one second read address; and removing the first command from the buffer in response to the at least one first address matching the at least one second address [if all the conditions for write combining are satisfied (block 540, yes), the previous and subsequent write requests are combined and loaded in the upper command buffer (block 545); ¶0045].
Regarding claim 4, Bogin/Hillier/Oner teach the method of claim 1, wherein the at least one first read address, the at least one second read address, the first write address, and the second write address indicate a cache line having a predetermined length [the subsequent write request and previous write request must lie within the same cache line boundary; ¶0045].
Regarding claim 7, Bogin/Hillier/Oner teach the method of claim 1, further comprising: receiving the command stream including a third command including at least one third read address for data read by the third command and a third write address for data that is written by the third command; comparing the at least one third read address and the third write address to at least one fourth read address and a fourth write address of a fourth command stored in a buffer; and combining the third and fourth commands to form a second aggregate command in response to the at least one third read address matching the at least one fourth read address and the third write address matching the fourth write address [a write combining .
Regarding claim 8, Bogin/Hillier/Oner teach the method of claim 7, wherein the first command and the second command are interleaved with the third command and the fourth command in the command stream [¶0039].
Regarding claim 9, Bogin/Hillier/Oner teach the method of claim 1, further comprising: determining whether a dependency exists between the first command and the second command [the third condition requires that attributes of a subsequent request must be the same as those of a previous; ¶0044]; and wherein combining the first command and the second command comprises selectively combining the first command and the second command based on whether the dependency exists [if the attributes of the write requests are different (block 535, no), the first write request is evicted from the upper command buffer and the subsequent write request is moved from the lower to upper command buffer (block 525); ¶0044].
That is, write requests attributes defines the write request (i.e. it define the requests dependencies) and the write combining logic aggregates write requests that have matching attributes.
Claim 10-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogin in view of Hillier; and further in view of Barowski (US 2015/0039862).
Regarding claim 10, Bogin teaches an apparatus comprising:
a buffer [first write request; wherein the write combining logic 210 examines the write requests in the upper and lower command buffers to determine if they are combinable; ¶0039 and ¶0041] configured to store a first command of a command stream including a first write address for data that is written by the first command [if the write requests are combinable, they are combined and loaded in the upper command buffer 208 (¶0039); wherein 520, the address of the second write request (adds) loaded in the lower command buffer is compared with the address of the first write request loaded in the upper command buffer incremented by the length of the first write request (addf+leni) (¶0042)]; and
an operation combiner configured to combine the first and second commands to form a first aggregate command a second command stored in the buffer and comprising a second write address [the address of the second write request (adds) loaded in the lower command buffer is compared with the address of the first write request loaded in the upper command buffer incremented by the length of the first write request (addf+leni); ¶0042].
Bogin, however, does not explicitly teach the first command of a command stream used to compress data and including at least one first read address for data read by the first command, wherein the data of the command stream includes dependencies between commands of the command stream; and the operation combiner configured to determine whether the first command has a dependency indicating the first command operates on data from a second command stored in the buffer and comprising at least one second read address and a second write address, and wherein the operation combiner is configured to combine the first and second commands to form a first aggregate command in response to determining that the first command has a dependency indicating the first command operates on data from the second command.
 of a command stream used to compress data [RMW command; ¶0007] and including at least one first read address for data read by the first command and at least a write address for data that is written by the command [a memory command known as Read/Modify/Write (RMW); wherein the RMW command is used to write less data than a full cache line; and wherein before the write operation, the full cache line of data must be read to be combined with the new data of the RMW command; ¶0007], wherein the data of the command stream includes dependencies between commands of the command stream [a dependency flag to indicate the command is waiting for a read command to complete; ¶0037]; and further combining in response to the address matching the at least one second read address [to combine RMW commands on the RMW queue; wherein the controller first looks for RMW queue entries that are to the same cacheline (step 510); and the controller combines entries to the same cacheline on the RMW queue (step 520); ¶0036].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bogin to further consider the industry standard RMW commands as disclosed in Hillier. The combination would have be obvious because a person of ordinary skill in the art would know to combine prior art elements according to known methods (i.e. further including the RWM commands) to yield predictable results.
Barowski, when addressing issues related to processing instructions (or commands) in a computing system, teaches the operation combiner configured to determine whether the first command has a dependency indicating the first command operates on data from a second command stored in the buffer and comprising at least one second read address and a second write address, and wherein the operation combiner is configured to combine the first and second commands to form a first aggregate command in response to determining that the first command has a dependency indicating the first command operates on data from the second command [the merging logic may be adapted to detect and combine a first execution unit instruction of a processor instruction stream with a subsequent second execution unit instruction of the processor instruction stream into an instruction pair if the second execution unit instruction has an input data dependency to a result of the first execution unit instruction; e.g., the merging logic may detect instruction pairs by inspecting younger execution unit instructions in the processor instruction stream than the first execution unit instruction that will overwrite a destination (target) register of the first execution unit instruction; ¶0022, 25, 29 and 52].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further inspect and detect data dependencies between the commands in the system of Bogin/Hillier and to use this data dependency information during the command merging as disclosed in Barowski. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. merging commands that have data dependencies) to a known device ready for improvement to yield predictable results (i.e. to more optimally process commands by a computer device).
Regarding claim 11, these claim(s) limitations are significantly similar to those of claim(s) 2 and 3; and, thus, are rejected on the same grounds.
12, these claim(s) limitations are significantly similar to those of claim(s) 4; and, thus, are rejected on the same grounds.
Regarding claims 15 and 16, these claim(s) merely repeat the same steps outlined for the first and second commands, but for a third command. The combination Bogin/Hillier/Barowski clearly discloses examples with a plurality of commands; and even if the prior art didn’t disclosed a plurality of commands mere duplication of parts has no patentable significance unless a new and unexpected result is produced [MPEP 2144].
Regarding claim 17, these claim(s) limitations are significantly similar to those of claim(s) 8; and, thus, are rejected on the same grounds.
Regarding claim 18, these claim(s) limitations are significantly similar to those of claim(s) 9; and, thus, are rejected on the same grounds.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bogin in view of Hillier; further in view of Oner; and further in view of Haghighi (US 6,434,639).
Regarding claim 5, Bogin/Hillier/Oner explicitly teach all the claim limitations except for the method of claim 4, further comprising: identifying at least one first portion of the cache line that is read by the first command based on at least one first offset indicated in the first command; and identifying at least one second portion of the cache line that is read by the second command based on at least one second offset indicated in the second command.
Haghighi, when addressing the issues regarding combining access requests on memory systems, teaches identifying at least one first portion of the cache line that is read by the first command based on at least one first offset indicated in the first command; and identifying at least one second portion of the cache line that is read by the second command based on at least one second offset indicated in the second command [when the queue 44 receives each incoming request from the hub link interface 38, the inbound logic 106 determines if a request that is stored in the FIFO memory 102 targets memory locations associated with the same cache line; wherein e.g., the inbound logic may combine two read requests (c5 L10-25); and wherein each deferred request stored in the memory 102 may indicate an address that points to a portion of the data memory 100 that is associated with the request (e.g. an offset) (c5 L35-40)].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the address (or offset) to identify read requests associated with a same cache line to combine these read requests as disclosed by Haghighi. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (combining read requests targeting the same cache line) to a known device ready for improvement to yield predictable results.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bogin in view of Hillier; further in view of Barowski; and further in view of Haghighi (US 6,434,639).
Regarding claim 13, Bogin/Hillier/Barowski explicitly teach all the claim limitations except for the apparatus of claim 12, wherein the operation combiner is configured to: identify at least one first portion of the cache line that is read by the first command based on at least one first offset indicated in the first command, and identify at least one second portion of the cache line that is read by the second command based on at least one second offset indicated in the second command.
identifying at least one first portion of the cache line that is read by the first command based on at least one first offset indicated in the first command; and identifying at least one second portion of the cache line that is read by the second command based on at least one second offset indicated in the second command [when the queue 44 receives each incoming request from the hub link interface 38, the inbound logic 106 determines if a request that is stored in the FIFO memory 102 targets memory locations associated with the same cache line; wherein e.g., the inbound logic may combine two read requests (c5 L10-25); and wherein each deferred request stored in the memory 102 may indicate an address that points to a portion of the data memory 100 that is associated with the request (e.g. an offset) (c5 L35-40)].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the address (or offset) to identify read requests associated with a same cache line to combine these read requests as disclosed by Haghighi. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (combining read requests targeting the same cache line) to a known device ready for improvement to yield predictable results.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogin in view of Hillier; further in view of Oner; further in view of Haghighi; and still further in view of Tam (US 2008/0307204).
Regarding claim 6, Bogin/Hillier/Oner/Haghighi explicitly teach all the claim limitations except for the method of claim 5, wherein combining the first and second commands to generate the aggregate command comprises generating a mask that indicates the at least one first portion and the at least one second portion.
Tam, when disclosing the state of the art, teaches that an example of mask use is merging load data from multiple sources; wherein data from a given source that is not used in the merge can be masked off; wherein a mask can be applied to the output of a rotator to create the effect of a shift (zeroing bits that are not part of the shift result); and wherein a mask can be used to zero certain address bits (e.g. the offset within a cache line, to fetch a cache line from memory) [¶0004].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to generate a mask based on the offset to masked off the data from a given source that is not used in the merge as disclosed in Tam. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. masking off data not needed) to a known device ready for improvement to yield predictable results.
To further clarify the rejection of claim 14, on the one hand, Haghighi explicitly teaches that offsets are used to indicate portions of cache lines used by the commands. On the other hand, Tam explicitly teaches that masking is a technique used for masking off the data from a given source that is not used in the merge. Therefore, the prior art clearly shows that a person of ordinary skill in the art would have known, at the time of the invention, to generate and use a mask based on a given offset to access the portion of the cache line addressed by the command (i.e. wherein combining the first and second commands to generate the aggregate command comprises generating a mask that indicates the at least one first portion and the at least one second portion).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogin in view of Hillier; further in view of Barowski; further in view of Haghighi; and still further in view of Tam (US 2008/0307204).
Regarding claim 14, Bogin/Hillier/Barowski/Haghighi explicitly teach all the claim limitations except for the apparatus of claim 13, wherein combining the first and second commands to generate the aggregate command comprises generating a mask that indicates the at least one first portion and the at least one second portion.
Tam, when disclosing the state of the art, teaches that an example of mask use is merging load data from multiple sources; wherein data from a given source that is not used in the merge can be masked off; wherein a mask can be applied to the output of a rotator to create the effect of a shift (zeroing bits that are not part of the shift result); and wherein a mask can be used to zero certain address bits (e.g. the offset within a cache line, to fetch a cache line from memory) [¶0004].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to generate a mask based on the offset to masked off the data from a given source that is not used in the merge as disclosed in Tam. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. masking off data not needed) to a known device ready for improvement to yield predictable results.
wherein combining the first and second commands to generate the aggregate command comprises generating a mask that indicates the at least one first portion and the at least one second portion).

Allowable Subject Matter
Claims 19 and 20 allowed.

Conclusion
Claims 1-18 are rejected as explained above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Ramon A. Mercado/Primary Examiner, Art Unit 2132